Civilian fay; wage hoard employees; vessel employees.— Plaintiffs seek, mter alia, to recover wages based upon a wage reduction put into effect in 1964 by the Military Sea Transportation Service, affecting licensed deck officers serving aboard MSTS vessels. Plaintiffs have moved to dismiss the petition without prejudice with respect to all plaintiffs except Nos. 20, 32 and 51, to dismiss defendant’s counterclaim against plaintiff No. 59 without prejudice, and for leave of counsel to withdraw his appearance on behalf of plaintiffs Nos. 20,32 and 51. Defendant has moved to dismiss the claims of 60 plaintiffs with prejudice and as to the other three plaintiffs for lack of prosecution, defendant asserting that the issues presented by the plaintiffs in this case are comparable to those decided by the court in Amell v. United States, 182 Ct. Cl. 604, 390 F. 2d 880 (1968), cert. denied, 393 U.S. 852, wherein claims by similarly situated claimants were dismissed. Upon consideration of the motions, without oral argument, it appearing that no further responses or replies have been filed by the parties and that the times for so filing under the Pules of the court have expired, the court on July 2, 1970, dismissed defendant’s counterclaim against plaintiff No. 59 without prejudice; denied plaintiffs’ motion to dismiss without prejudice as to all plaintiffs except Nos. 20, 32 and 51; granted defendant’s motion to dismiss with prejudice as to all plaintiffs, except Nos. 20,32 and 51; denied plaintiffs’ motion for leave of counsel to withdraw as to plaintiffs Nos. 20, 32 and 51; and granted defendant’s motion to dismiss for lack of prosecution as to plaintiffs Nos. 20, 32 and 51. The petition is dismissed with prejudice.